                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


NUGENE JACKSON,

                       Plaintiff,

               v.                                             Case No. 20-cv-0475-bhl

CORRECTIONAL OFFICER GUZMAN, et al.,

                       Defendants.


                                      SCREENING ORDER


       On October 29, 2020, the Court dismissed the original complaint for failure to state a claim

upon which relief can be granted. Dkt. No. 13. The Court instructed plaintiff Nugene Jackson to

file an amended complaint by March 9, 2021, if he wanted to proceed with this lawsuit. Dkt. Nos.

13, 18. Jackson filed an amended complaint on February 10, 2021. Dkt. No. 19. The Court will

screen it below.

                                     COMPLAINT ALLEGATIONS

       Jackson is an inmate at the Racine Correctional Institution. Dkt. No. 1. Defendants

Guzman and Sabel are correctional officers at the institution. Id. at 1-2.

       On October 4, 2109, Jackson was walking down a pathway towards his unit. Id. at 2-3.

He has an amputated right leg, so he was walking in an unbalanced manner. Id. The defendants

drove up behind him in a golf cart and used the metal door to intentionally knock him over. Id.

He states that there was no legitimate reason to hit him with a golf cart. Id. It caused “a swollen,

bruised and scar[r]ed left leg that perpetuated pain for several weeks.” Id. at 3. For relief, Jackson

seeks monetary damages and an injunction. Id. at 4




          Case 2:20-cv-00475-BHL Filed 02/17/21 Page 1 of 3 Document 20
                                             ANALYSIS

       To state a claim for relief under 42 U.S.C. §1983, Jackson must allege that he was

“deprived of a right secured by the Constitution or the laws of the United States, and that this

deprivation occurred at the hands of a person or persons acting under the color of state law.” D.S.

v. E. Porter Cty. Sch. Corp., 799 F.3d 793, 798 (7th Cir. 2015) (citing Buchanan–Moore v. Cty. of

Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009)).

       The “unnecessary and wanton” infliction of pain violates the Eighth Amendment. Hudson

v. McMillian, 503 U.S. 1, 5 (1992) (quoting Whitley v. Albers, 475 U.S. 312, 319 (1986)). To state

a claim, Jackson must allege that the defendants applied force maliciously and sadistically to cause

harm rather than in a good faith attempt to maintain or restore discipline. Id. at 6-7; see also Rice

ex rel. Rice v. Corr. Med. Servs., 675 F.3d 650, 668 (7th Cir. 2012). Factors relevant to a

defendant’s mental state include the need for force, the amount of force used, the threat reasonably

perceived by officers, efforts made to temper the severity of the force, and the extent of injuries

caused by the force. Whitley v. Albers, 475 U.S. 312, 321 (1986); Rice, 675 F.3d at 668. A

“prisoner need not show a ‘significant injury’ in order to have a good claim under the [E]ighth

[A]mendment, if a guard inflicted pain maliciously or sadistically.” Guitron v. Paul, 675 F.3d

1044, 1046 (7th Cir. 2012) (citing Hudson, 503 U.S. at 7).

       Jackson alleges that the defendants maliciously and sadistically struck him with a golf cart

door to cause pain and humiliate him. He states that the defendants did this because he has an

amputated leg that caused him to walk in an unbalanced manner. He states that they had no

legitimate reason to behave that way and it caused significant pain for several weeks. Accordingly,

Jackson may proceed with an Eighth Amendment claim that the defendants used excessive force

on October 4, 2019.



                                                 2

          Case 2:20-cv-00475-BHL Filed 02/17/21 Page 2 of 3 Document 20
                                          CONCLUSION

       The Court finds that Jackson may proceed with an Eighth Amendment claim that the

defendants used excessive force on October 4, 2019.

       IT IS ORDERED that, pursuant to an informal service agreement between the Wisconsin

Department of Justice and this Court, copies of the amended complaint and this order are being

electronically sent today to the Wisconsin Department of Justice for service on Guzman and Sabel.

       IT IS FURTHER ORDERED that, pursuant to the informal service agreement between

the Wisconsin Department of Justice and this Court, Guzman and Sabel shall file a responsive

pleading to the amended complaint within sixty days of receiving electronic notice of this order.

       IT IS FURTHER ORDERED that the parties may not begin discovery until after the

Court enters a scheduling order setting deadlines for discovery and dispositive motions.

       Dated at Milwaukee, Wisconsin this 17th day of February, 2021.

                                                    BY THE COURT:

                                                    s/ Brett H. Ludwig
                                                    Brett H. Ludwig
                                                    United States District Judge




                                                3

         Case 2:20-cv-00475-BHL Filed 02/17/21 Page 3 of 3 Document 20
